Citation Nr: 9925829	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  The evaluation of the veteran's service-connected status-
post repair, anterior cruciate ligament, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
October 1991.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a noncompensable evaluation for the 
left knee disorder, effective from February 26, 1993 and 
denied the veteran's claim of entitlement to service 
connection for headaches.  

In August 1994, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  By a March 1995 rating decision, the RO 
increased the rating for the service-connected left knee 
disorder to 10 percent, effective from February 26, 1993.

The Board remanded the case in September 1996 for additional 
development. 

In a December 1996 rating decision, the RO assigned an 
effective date of October 17, 1991 for the grant of service 
connection and the assignment of a 10 percent rating for the 
left knee disorder.  

When the Board reviewed the veteran's appeal in September 
1996, it was noted that the veteran had indicated that he was 
pursuing claims of service connection for bilateral foot pain 
and hearing loss; however, it did not appear that 
adjudicatory action had been taken on those claims.  Those 
matters were referred to the RO for 


action deemed appropriate.  As it is unclear whether the RO 
has taken any action on those claims, the Board directs the 
RO's attention to those matters again.

As the appeal regarding the evaluation of the service-
connected left knee disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

REMAND

It was contemplated that VA examinations conducted subsequent 
to the prior Board remand would provide sufficient medical 
evidence to properly evaluate the severity of the veteran's 
service-connected left knee disorder and to adjudicate his 
claim of service connection for a headache disorder; however 
the examinations conducted to date do not. See 38 C.F.R. 
§ 4.2 (1998).  

A neurological examination was requested in order to 
determine the nature, etiology and severity of the veteran's 
headaches and all indicated studies, including diabetes or 
hypoglycemia tests, were to be performed.  In June 1997, a VA 
physician offered an opinion as to the etiology of the 
veteran's headaches; however, the veteran was not afforded an 
examination.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.  

Although the June 1997 VA opinion indicated that the 
veteran's headaches were not related to a spinal tap during 
service, it is unclear whether the claimed condition is 
otherwise related to service.  Post-service medical records 
include the veteran's reports of persistent headache 
complaints since service and treating physicians' 
observations regarding possible etiologies of the headaches.  
As such, the evidence of record is insufficient to decide the 
issue of service connection with any certainty.  


Given the failure of the RO to comply with the prior remand 
orders and the fact that the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Stegall, supra.

With regard to the service-connected left knee disorder, the 
Board observes that in the rating action presently on appeal, 
the RO granted service connection and assigned a 
noncompensable rating for the service-connected left knee 
disability.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.  On remand, the RO 
should consider a staged rating and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

The veteran's service-connected left knee disability is 
presently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), pertaining 
to impairment of the knee due to recurrent subluxation or 
lateral instability.  Medical evidence pertaining to the left 
knee includes reports of VA examinations conducted in 
September 1994 and May 1997.  The report of September 1994 x-
ray studies of the left knee included findings of minimal 
degenerative osteoarthritis of the left knee.  The May 1997 
VA examination report included that examiner's impression 
that the veteran had moderate post-traumatic osteoarthritis 
of the left knee.  

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee 


may be rated separately under Diagnostic Codes 5257 and 5003 
(and therefore 5010), relative to arthritis.  

Any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in VA examinations of record.  
When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board points out that among the diagnostic codes possibly 
applicable to the left knee, Codes 5260 and 5261 are based 
essentially on range of motion.

In evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
The examination reports currently of record do not address 
the considerations discussed by the Court in DeLuca, thus, it 
will be necessary to have the veteran examined under the 
guidelines set out in that decision, prior to the Board's 
determination.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected left knee and claimed 


headache disorder since 1995.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the left knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  Whether there 
is lateral instability and recurrent 
subluxation should also be indicated and, 
if so, the extent thereof.  The examiner 
should also state whether there are x-ray 
findings of arthritis in the left knee.  
The range of motion should be set forth.  
Moreover, the extent of any functional 
loss of the left knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, etiology and severity of his 
headaches.  The claims folder must be 
made available to the examiner so that 
pertinent clinical records can be studied 
in detail.  All indicated special 


studies, including diabetes or 
hypoglycemia tests, should be performed 
and all pertinent clinical findings 
reported in detail.  Based on the 
examination and study of the case, the 
examiner is requested to provide an 
opinion as to the medical probability 
that the veteran's headaches are related 
to service.  Complete rationale for all 
opinions expressed must be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of the assignment 
of staged ratings for the service-
connected left knee disability, taking 
into consideration all applicable 
diagnostic codes, and the General Counsel 
opinions.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


